By the Court

Nisbet, J,
delivering the opinion.
*547[1.] The motion to dismiss must be sustained. The 4th rule of this Court requires, that a brief of the oral, and a copy of the written evidence in the cause, be embodied in the bill of exceptions. Is there any thing in this case which can authorize an exception to the rule ? There is no evidence whatever, in the bill, and no reference to any. The brief of the evidence agreed upon by counsel, upon moving the rule for the newj trial below, comes up with the record, and therefore, it is said that the reason of the rule ceases. This would be true if the brief, which is of file below, were a part of the record which it is made the duty of the Clerk to send up. But we do not think that it is. The record which the law requires him to certify to this Court, consists of the pleadings in the case, and the orders, judgments or decrees of the Court rendered in the case, and the verdict of the Jury, if one is rendered. This brief is no more a part of the record, than the interrogatories and depositions which are of file. Moreover, the brief may be sufficient for the Court below, he being a witness to the trial. But we need all the evidence. The evidence need not be in any case, both in the bill and with the record.